



Unisys Europe Limited    
Building 6    
Chiswick Park    
566 Chiswick High Road
London WR 5HR
unisys.jpg [unisys.jpg]
20th July 2016


Mr. Andrew J. Stafford
Prae Wood House
Hemel Hempstead Road
St Albans
Hertfordshire
AL3 6AB


Dear Andy,


As an employee of Unisys Europe Limited (the “Company”) and an elected officer
of Unisys Corporation (collectively with its subsidiaries and affiliates,
including the Company, “Unisys”), you are a valued contributor to the success of
Unisys. The Company is offering to you the severance benefits described below in
this letter agreement (this “Agreement”) if your employment is terminated as set
forth in this Agreement.
1.Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)“Annual Base Salary” means your annual base salary rate, exclusive of
bonuses, commissions and other incentive pay, as in effect immediately preceding
your Termination Date (but prior to taking into account any reduction that
constitutes Good Reason).


(b)“Annual Bonus” means your target bonus under Unisys Corporation’s Executive
Variable Compensation Plan or any successor plan, as in effect immediately
preceding your Termination Date (but prior to taking into account any reduction
in your Annual Base Salary that constitutes Good Reason).


(c)“Board” means the Board of Directors of Unisys Corporation.


(d)“Cause” means:


(i)your willful and continued failure to perform substantially, or your willful
and continued taking of actions substantially inconsistent with, your duties
with the Company, Unisys Corporation or any of their affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to you by the Board or
the Chief Executive Officer of Unisys Corporation which specifically identifies
the manner in which the Board or Chief Executive Officer believes that you have
not substantially performed, or have taken actions substantially inconsistent
with, your duties, or


(ii)you willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to Unisys.


For purposes of this provision, no act or failure to act, on your part, shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of Unisys. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the instructions of
the Chief Executive Officer or a senior officer of Unisys Corporation or based
upon the advice of counsel for Unisys Corporation shall be conclusively presumed
to be done, or omitted to be done, by you in good





--------------------------------------------------------------------------------





faith and in the best interests of Unisys. The cessation of your employment
shall not be deemed to be for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for such purpose (after reasonable notice is
provided to you and you are given an opportunity, together with counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
you are guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
(e)“Disability” means your absence from your duties with the Company or Unisys
on a full-time basis for 180 consecutive business days as a result of incapacity
due to mental or physical illness which is determined to be total and permanent
by a doctor selected by the Company or its insurers and acceptable to you or
your legal representative.


(f)
“Good Reason” means:



(i)the assignment to you of any duties inconsistent in any respect with your
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or any other action by Unisys which
results in a material diminution in such position, authority, duties or
responsibilities;


(ii)a material diminution of your Annual Base Salary (exclusive of bonuses,
commissions and other incentive pay); or


(iii)you are required to relocate from your principal residence or you are
required to perform your principal duties in a new location (a change in
location of your office will be considered material only if it increases your
current one-way commute by more than 35 miles).


Notwithstanding the foregoing, for you to be able to terminate your employment
with the Company on account of Good Reason, you must provide notice of the
occurrence of the event constituting Good Reason and your desire to terminate
your employment with the Company on account of such occurrence within ninety
(90) days following the initial existence of the condition constituting Good
Reason, and the Company must have a period of thirty (30) days following receipt
of such notice to cure the condition. If the Company does not cure the event
constituting Good Reason within such thirty (30) day period, your Termination
Date shall be the day immediately following the end of such thirty (30) day
period, unless the Company provides for an earlier Termination Date.
(g)“Termination Date” means the last day of your employment with the Company.


2.Compensation Upon Termination: Subject to the provisions of Section 4 hereof,
in the event a termination by the Company for any reason other than on account
of Cause, death or Disability or by you for Good Reason as described above, the
Company shall provide you with the following, provided that you execute and do
not revoke the Settlement Agreement (as defined in Section 4):


(a)An amount (the “Severance Payment”) equal to the sum of (i) your Annual Base
Salary and (ii) your Annual Bonus, less any payment received pursuant to clause
16 (Pay In Lieu of Notice) of the Contract of Employment dated as of March 25,
2016 between the Company and you (as may be amended from time to time, the
“Employment Agreement”). The Severance Payment shall be paid in substantially
equal installments on the Company’s regular payroll dates occurring during the
twelve (12) month period following your Termination Date. The payments will
commence within sixty (60) days after your Termination Date, and each successive
installment shall be paid on successive payroll dates thereafter for the
remainder of such twelve (12) month period. Any payments not paid during the
sixty (60) day period shall be paid in a lump sum on the date that the
installment payments commence in accordance with the immediately preceding
sentence.


(b)Following your Termination Date, you will receive an amount equal to the
annual value of the Company-funded portion of your relevant UK Healthcare
benefit as in effect immediately preceding your Termination





--------------------------------------------------------------------------------





Date (but prior to taking into account any reduction that constitutes Good
Reason). This amount will be paid within sixty (60) days following the
Termination Date.


In addition, you shall be entitled to (i) any accrued, but unpaid, Annual Base
Salary as of your Termination Date, (ii) any accrued, but unused, vacation as of
your Termination Date and (iii) any accrued or owing but not yet paid vested
benefits under the plans and programs in which you were participating as of your
Termination Date, in accordance with the governing terms of such plans and
programs (collectively, the “Accrued Benefits”); provided, that you shall not be
entitled to receive severance benefits under any other Company severance plan,
agreement or offer letter. Except as otherwise provided under the terms of the
applicable benefit plans or programs, the Accrued Benefits will be paid within
thirty (30) days following the Termination Date. To the extent that you are
entitled to any benefits under the Change of Control Agreement dated as of the
date hereof (the “Change of Control Agreement”) between you and the Company as a
result of a Change of Control (as defined in the Change of Control Agreement),
you shall not be entitled to any benefits hereunder.
3.Termination on Account of Disability, Death, Cause or Voluntarily Without Good
Reason.


(a)Termination on Account of Disability. If the Company determines in good faith
that your Disability has occurred during your employment by the Company, the
Company may give to you written notice in accordance with Section 13 of this
Agreement of its intention to terminate your employment. In such event, your
employment with the Company shall terminate effective on the 30th day after your
receipt of such notice if, within the 30 days after such receipt, you shall not
have returned to full-time performance of your duties with the Company or
Unisys. Upon such termination, you shall be entitled to receive disability
benefits under any disability program maintained by the Company, if any, under
which you are covered, and you shall not receive any benefits pursuant to
Section 2 hereof. However, you shall receive any Accrued Benefits, which shall
be paid to you within thirty (30) days following the Termination Date, except as
otherwise provided under the terms of the applicable benefit plans or programs.


(b)Termination on Account of Death. Notwithstanding anything in this Agreement
to the contrary, if your employment terminates on account of death, your
beneficiary shall be entitled to receive death benefits under any death benefit
program maintained by the Company, if any, under which you are covered, and you
shall not receive any benefits pursuant to Section 2 hereof. In addition, your
beneficiary shall receive any Accrued Benefits, which shall be paid to your
beneficiary within thirty (30) days following the Termination Date, except as
otherwise provided under the terms of the applicable benefit plans or programs.


(c)Termination on Account of Cause. Notwithstanding anything in this Agreement
to the contrary, if your employment terminates by the Company on account of
Cause, you shall not receive any benefits pursuant to Section 2 hereof. However,
you shall receive any Accrued Benefits, which shall be paid to you within thirty
(30) days following the Termination Date, except as otherwise provided under the
terms of the applicable benefit plans or programs.


(d)Termination on Account of Voluntary Resignation Without Good Reason.
Notwithstanding anything in this Agreement to the contrary, if your employment
terminates on account of your resignation for no reason or any reason other than
on account of Good Reason, you shall not receive any benefits pursuant to
Section 2 hereof. However, you shall receive any Accrued Benefits, which shall
be paid to you within thirty (30) days following the Termination Date, except as
otherwise provided under the terms of the applicable benefit plans or programs.







--------------------------------------------------------------------------------





4.Settlement Agreement. Notwithstanding the foregoing, no payments under Section
2 of this Agreement shall be made unless you execute, and do not revoke, the
Company’s standard written settlement agreement, the current version of which is
substantially in the form attached hereto as Annex A (the “Settlement
Agreement”), of any and all claims against the Company and all related parties
with respect to all matters arising out of your employment by the Company (other
than entitlements under the terms of this Agreement) or a termination thereof.


5.Conduct After Termination.
(a)For a period of twelve (12) months from and after the termination of your
employment for any reason:


(i)You shall not negatively comment publicly or privately about Unisys, any of
its products, services or other businesses, its present or past Board of
Directors, its officers, or its employees, nor shall you in any way discuss the
circumstances of your termination of employment, except that (v) you may give
truthful testimony before a court or governmental agency, (w) you may make
comments about the circumstances of your termination with the prior written
approval of the Company, (x) you may respond publicly to any untrue public
comment made by Unisys, (y) you may discuss the circumstances of your
termination with your legal advisers, financial and tax advisers, members of
your family and any prospective employer, provided that you take all necessary
steps to assure that each such person does not, as a result of these
discussions, make any such negative comment prohibited under this Agreement and
(z) you may make comments to an arbitrator or court for the purpose of
determining or enforcing your rights under this Agreement or any entitlement
under any agreement, plan, award, policy or program with or sponsored by Unisys;


(ii)You shall not, directly or indirectly, induce or attempt to induce any
employee of Unisys to render services for any other person, firm or business
entity, except that you will be permitted to give recommendations, if requested,
for employees seeking employment outside of Unisys;


(iii)The Company, for itself and on behalf of Unisys, agrees not to negatively
comment publicly or privately about you or the circumstances of your termination
of employment, except (u) Unisys may give truthful testimony before a court or
governmental agency, (v) Unisys may make comments about the circumstances of
your termination with your prior written approval, (w) Unisys may respond
publicly to any untrue public comment made by you, (x) Unisys may discuss the
circumstances of your termination with its legal advisers and its financial and
tax advisers, provided that it takes reasonable steps to assure that each such
person does not, as a result of Unisys’ discussions with them, make any such
negative comment prohibited under this Agreement, (y) Unisys may make comments
to an arbitrator or court for the purpose of determining its rights under this
Agreement or any agreement, plan, award, policy or program with or sponsored by
Unisys and (z) Unisys may make such disclosures as are required by law or
regulation.


(b)From and after the termination of your employment for any reason, you shall
not use, furnish or divulge to any other person, firm or business entity any
confidential information relating to Unisys’ business, or any trade secrets,
processes, contracts or arrangements involved in any such business, except
(i) when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of Unisys or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order you to divulge, disclose or make accessible such information, in each case
with advance written notice to Unisys in sufficient time to allow Unisys to
challenge the disclosure of such information if it so chooses, (ii) to a legal
adviser as necessary to enforce your rights under this Agreement, or any other
agreement, plan, policy, award or program with or sponsored by Unisys or
(iii) after such information becomes known to the public or within the relevant
industry to which such confidential information pertains.


(c)In the event that you should materially breach your obligations under this
Section 5, (i) the Company shall have the right, in addition to any other legal
or equitable remedies, to terminate any payments due you under Section 2 and
(ii) you agree that you shall repay to the Company any payments previously made
to you under Section 2.


6.No Mitigation Obligation. You shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.





--------------------------------------------------------------------------------







7.Cooperation. At Unisys’ request, you agree, to the extent permitted by law, to
assist, consult with, and cooperate with Unisys in any litigation,
investigation, administrative procedures, or legal proceedings or inquiries that
involve Unisys, either now existing or which may hereafter be instituted by or
against Unisys, including, but not limited to, engaging in interviews related to
Unisys’ investigations, appearing upon Unisys’ reasonable request as a witness
and/or consultant in connection with any litigation, investigation,
administrative procedures, or legal proceedings or inquiries, and meeting in
advance with Unisys and its representatives to prepare for any such appearance
or any appearance by you at any such proceeding compelled by law. In addition,
at Unisys’ request, you agree to provide information regarding your ownership of
securities issued by Unisys to the extent such information is required to be
disclosed by Unisys pursuant to any law or regulation. To the extent permitted
by applicable law, Unisys will reimburse you for the reasonable legal fees and
reasonable out-of-pocket expenses, if any, that you incur in connection with any
such cooperation; provided, that such counsel is selected by Unisys or approved
by Unisys.


8.Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on your part or on the part of the Company to have you remain
in the employment of the Company or any subsidiary or affiliate at any time.
9.Withholding of Taxes. All amounts payable under this Agreement to you are
subject to applicable tax withholding requirements and the Company may withhold
from any amounts payable under this Agreement all income tax and national
insurance contributions as the Company is required to withhold pursuant to any
applicable law, regulation or ruling.


10.Term of Agreement. This Agreement shall continue in full force and effect for
the duration of your employment with the Company, unless terminated at any
earlier time by mutual agreement between you and the Company; provided, however,
that after the termination of your employment during the term of this Agreement,
this Agreement, the Employment Agreement, the Proprietary Information, Invention
and Non-Competition Agreement, and the Nonqualified Stock Option Agreement and
Restricted Stock Unit Agreement shall remain in effect until all of the
obligations of the parties hereunder are satisfied or have expired.


11.Successors and Binding Agreement.


(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except to Unisys Corporation or other direct or indirect
subsidiaries of Unisys Corporation.


(b)This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees and legatees. Except with respect to the Change of Control
Agreement, this Agreement will supersede the provisions of any employment,
severance or other agreement or offer letter between you and the Company that
relate to payments on account of the termination of your employment, and such
provisions in such other agreements will be null and void.


(c)This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
11(a) and 11(b). Without limiting the generality or effect of the foregoing,
your right to receive payments hereunder will not be assignable, transferable or
delegable, whether by pledge, creation of a security interest, or otherwise,
other than by a transfer by your will or by the laws of descent and distribution
and, in the event of any attempted assignment or transfer contrary to this
Section 11(c), the Company will have no liability to pay any amount so attempted
to be assigned, transferred or delegated.





--------------------------------------------------------------------------------







12.Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or two (2) business days
after having been mailed by United Kingdom registered or certified mail, return
receipt requested, postage prepaid, or two (2) business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to you at your principal residence, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.


13.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be construed in accordance with English law and the parties
irrevocably submit to the exclusive jurisdiction of the English courts to settle
any disputes which may arise in connection with this Agreement.


14.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


15.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.


Sincerely,
UNISYS EUROPE LIMITED


By:    /s/ Martin Godfrey              
Name:    Martin Godfrey
Title:    Senior HR Director, EMEA




Accepted and agreed to by:


/s/ Andrew J. Stafford              
Andrew J. Stafford





--------------------------------------------------------------------------------





ANNEX A
FORM OF SETTLEMENT AGREEMENT
Without prejudice
Subject to contract
[DATE]


Private & Confidential
Mr. Andrew J. Stafford
[Address of Employee]




Dear Andy:
I am writing to you to confirm the terms of your agreement with Unisys Europe
Limited (the “Company”) in connection with the termination of your employment.
For the purpose of these proposals, the references to the Group mean the
Company, its subsidiaries and subsidiary undertakings and any holding company or
parent undertaking of the Company and all other subsidiaries and subsidiary
undertakings of any holding company or parent undertaking of the Company, in
each case as at the Termination Date (as defined below), where “holding
company”, “parent undertaking”, “subsidiary” and “subsidiary undertaking” have
the meanings given to them in the Companies Act 2006 (the “Group”). Any
reference to the Companies Act 2006 includes any consolidation or re-enactment,
modification or replacement of this Act.
This Settlement Agreement is entered into by the Company for itself and in trust
for each member of the Group and for those persons listed in paragraph 11(a)
(Full and final settlement) with the intention that each member of the Group or
person will be entitled to enforce it directly against you.
1.
Termination



(a)
Your employment with the Company will come to an end on [DATE] (the “Termination
Date”) when all your entitlements in connection with your employment, whether or
not under the Contract of Employment between you and the Company dated as of
March 25, 2016 (as may be amended from time to time, the “Employment
Agreement”), will cease.



(b)
Until the Termination Date, you will continue to be employed by the Company on
your current terms.



(c)
Until the Termination Date:



(i)
you will not attend for work, involve yourself or be involved in the business
carried on by the Company unless you are specifically requested by a director of
the Company to do so. You should therefore be available in case you are needed,
except when you are on holiday;



(ii)
your holiday should be approved in the usual way. You will be paid a sum of
£[INSERT AMOUNT] in respect of your [INSERT NUMBER OF DAYS] days’ accrued but
unused holiday entitlement as at the Termination Date. Payment of such amount
will be included in your final salary payment less such deductions as the
Company acknowledges that it is required by law to make; and



(iii)
the parties will comply with the terms of this agreement whether express or
implied (except






--------------------------------------------------------------------------------





as expressly varied by this Settlement Agreement) and your employment will not
be terminated by either party other than in circumstances justifying its lawful
termination without notice. You may not therefore, for example, perform any work
for a third party without the prior written consent of a director of the Company
and may not contact any customer of the Company or, except for purely social
purposes, any employee of the Company. So long as you comply with the terms of
this paragraph, you will continue to receive your salary and other contractual
benefits, as amended by this Settlement Agreement. If your employment is
lawfully terminated by the Company, then you will cease to have any entitlements
under this Settlement Agreement to any payment or benefits, but this Settlement
Agreement will otherwise remain in force.


(iv)
the parties will comply with the terms of the Employment Agreement whether
express or implied (except as expressly varied by this Settlement Agreement) and
your employment will not be terminated by either party other than in
circumstances justifying its lawful termination without notice. So long as you
comply with the terms of this paragraph, you will continue to receive your
salary and other contractual benefits, as amended by this Settlement Agreement.
If your employment is lawfully terminated by the Company, then you will cease to
have any entitlements under this Settlement Agreement to any payment or benefits
but this Settlement Agreement will otherwise remain in force.

When your employment ends, the Company will issue your P45 made up to the
Termination Date.
2.
Pre-condition(s)



You undertake that you will have by the Termination Date returned all documents,
equipment, information (however it is stored) and other property belonging to
the Group or relating to any of its business (including, but not limited to, any
Blackberry or iPhone, tablet or iPad, laptop computer, company credit card and
security pass), without you or anyone on your behalf retaining copies of such
documents or extracts from them and with such property being in good condition
(fair wear and tear excepted). You undertake that you have not downloaded any
information (however it is stored) save in the fulfilment of your obligations to
the Group and that you will not do so and you also undertake that you will not
copy any software or information.
3.
Severance Payment



(a)
The Company will pay you (without admission of liability) by way of compensation
for the termination of your employment and in respect of any Statutory Claim (as
defined in paragraph 11(d) (Full and final settlement)) that you may have a
severance payment of £<insert amount> (the “Severance Payment”) in accordance
with the terms and conditions set forth in the letter agreement dated as of
_________, 2016 between you and the Company (the “Severance Agreement”).

The Company will deduct income tax in accordance with the PAYE regulations from
the amount by which the Severance Payment exceeds £30,000 and will account to HM
Revenue & Customs for the tax so deducted. You will account to HM Revenue &
Customs for any additional tax payable in respect of the Severance Payment.
(b)
The net Severance Payment, less any sums due from you to any member of the
Group, will be paid to you in accordance with the terms of the Severance
Agreement, provided that:

(i)
the Company has received a duly signed copy of this Settlement Agreement;

(ii)
the Company has received a duly completed certificate attached at Schedule 1
(Certificate of Adviser);

(iii)
the conditions in paragraph 2 (Pre-condition(s)) of this Settlement Agreement
have been satisfied;

(iv)
you have complied and will continue to comply with the terms of this Settlement
Agreement; and

(v)
you have complied with the warranty in paragraph 11(a) (Warranties) of this
Settlement Agreement,






--------------------------------------------------------------------------------





together, the “Payment Conditions”.
(c)
If any of the Payment Conditions have not been satisfied as at the due date for
any payment under paragraph 3 of this Settlement Agreement, your entitlement to
such payment will lapse. Without prejudice to any other rights which the Company
may have, if any of the Payment Conditions have not been satisfied either before
or after the Termination Date, the Company will be entitled to recover in full
all sums paid, and the value of benefits provided to you, under this Settlement
Agreement, from you immediately, but this Settlement Agreement will otherwise
remain in force.



4.
Legal costs



Within 28 days of the Termination Date or 28 days after receipt of the account
(whichever is the later date), the Company will make a contribution of up to
£500 plus VAT direct to your solicitors for your reasonable legal fees for
advice in connection with the terms and effect of this Settlement Agreement
provided that:
(a)
the Payment Conditions have been satisfied; and



(b)
the Company has received a copy of an account from [INSERT FIRM’S NAME]
addressed to you (but marked payable by the Company).



5.
Tax and national insurance



You will be responsible for all income taxes and employee national insurance
contributions (if any) which may be payable in respect of all payments and
arrangements contained in this Settlement Agreement. You agree to indemnify the
Company and all other members of the Group and to keep them indemnified against
such taxes and employee national insurance contributions, interest, charges,
penalties and costs, except that this indemnity will not apply to tax deducted
by the Company under the terms of this Settlement Agreement.
6.
Future conduct



Subject always to your legal and regulatory obligations (and without prejudice
to paragraph 7 (Restrictions) of this Settlement Agreement), you undertake that
you will not provide information known to you as a result of your employment or
its termination to, or otherwise assist any person or organisation to make or
continue any claim or proceedings against the Company or any member of the Group
or any of its or their directors, officers, employees or workers.
7.
Restrictions



You undertake to continue to observe the restrictions set out in the Severance
Agreement, notwithstanding the termination of your employment.
8.
Statements



In consideration of the promises contained in this paragraph, the Company and
you agree that:
(a)
you will not make or publish any adverse, untrue or misleading statement or
comment about the Group or its officers and employees and that you will not
represent yourself as continuing to be employed by or connected with any member
of the Group after the Termination Date; and



(b)
the directors of the Company will not make or authorise the making of any
adverse, untrue or misleading statement or comment about you, subject always, in
relation to adverse comments, to the Company’s legal obligations to third
parties.



9.
Secrecy






--------------------------------------------------------------------------------





(a)
In consideration of the promises contained in this paragraph, the Company and
you agree that the terms of this Settlement Agreement are strictly confidential
and will not be disclosed, communicated or otherwise made public:



(i)
by you, except for the purpose of taking professional advice in connection with
this Settlement Agreement or if you are required by law to do so. In particular
you agree not to disclose the terms of this Settlement Agreement to any employee
of the Group; and



(ii)
by the Company, except for the purpose of taking professional advice in
connection with this Settlement Agreement or if required by law to do so or in
connection with the proper performance of the Group’s business.



(b)
You will procure that your Adviser will maintain the confidentiality of all
aspects of this Settlement Agreement and will not discuss, disclose or otherwise
make use of the information contained in this Settlement Agreement to any third
party including any future clients of the Adviser.

    
(c)
You acknowledge that any breach by you (or your Adviser) of this paragraph 9
will be a material breach of the Payment Conditions.



10.
Warranties



In signing this Settlement Agreement you are representing and warranting that:
(a)
you have not committed any material breach of the terms of your employment, such
that the Company would be entitled to dismiss you summarily and without
compensation; and



(b)
you are not aware of any claims or causes of action against any member of the
Group by any third party of which the Company is not aware.



11.
Full and final settlement



(a)
Subject to paragraph 11(c) below, you accept the terms of this Settlement
Agreement in full and final settlement of all (if any) claims of any nature
which you have or may have against the Company and any other member of the Group
and their respective directors, officers and employees arising out of or in
connection with your employment and its termination, any Statutory Claim as
defined in paragraph 11(e) below, or any other matter whether such claims arise
under English or European law or any other jurisdiction outside England
(including without limitation any claim arising under the federal laws of the
United States or the law of state or local jurisdiction thereof), including any
claim for injury to feelings or personal injury. We both acknowledge that it is
our express intention, when entering into this Settlement Agreement, that it
covers all such claims, whether known or unknown to one or other or neither or
both of us, and whether or not the factual or legal basis for the claim is known
or could have been known to one or other or neither or both of us. Furthermore
you acknowledge that you have taken independent legal advice from [NAME OF LEGAL
ADVISER] of [NAME OF FIRM] (your “Adviser”) on the terms and effect of this
Settlement Agreement, that you will be entering into it voluntarily, without
reservation and with the intention that it will be binding on you as a
settlement agreement or otherwise and that the conditions regarding settlement
agreements and compromise agreements under s203 Employment Rights Act 1996, s77
Sex Discrimination Act 1975, s72 Race Relations Act 1976, Paragraph 2(2),
Schedule 3A Disability Discrimination Act 1995, Regulation 35 Working Time
Regulations 1998, s288 Trade Union and Labour Relations (Consolidation) Act
1992, Regulation 9 Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, Regulation 10 Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, Regulation 41 Transnational Information
and Consultation of Employees Regulations 1999, Paragraph 2(2), Schedule 4
Employment Equality (Religion or Belief) Regulations 2003, Paragraph 2(2),
Schedule 4 Employment Equality (Sexual Orientation) Regulations 2003, Regulation
40 Information






--------------------------------------------------------------------------------





and Consultation of Employees Regulations 2004, Paragraph 2 of Schedule 5 of the
Employment Equality (Age) Regulations 2006 , Paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006 and s147 Equality Act 2010
(collectively “the Employment Legislation”) have been satisfied. You also
warrant the accuracy of paragraph 2 of the certificate attached at Schedule 1
(Certificate of Adviser) and acknowledge that the Severance Payment includes any
statutory compensation to which you may be entitled and that it would not be
just and equitable for you to receive any further compensation.


(b)
This Settlement Agreement also covers all claims for wrongful termination,
constructive discharge, termination in violation of public policy, claims for
compensation or any other monies allegedly due to you from Company, claims for
severance pay or benefits, claims for breach of express or implied contract, any
tort of any nature, claims for discrimination or harassment based on age, sex,
race, religion, pregnancy, marital status, national origin, sexual orientation,
and/or disability arising under federal, state, local, or common law, including
but not limited to Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act (“ADEA”), the Civil Rights Act of 1991, the
Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act (“WARN”), the Americans with Disabilities Act, the Family and
Medical Leave Act, the Equal Pay Act and/or all state and local human or civil
rights statutes.



(c)
Paragraphs 11(a) and (b) above will not apply to:



(i)
your accrued entitlements and options under the Company’s pension scheme as at
the Termination Date; and



(ii)
any claim for personal injury (other than any claim for injury to feelings or
personal injury which may be made in any Employment Tribunal) that you are not
aware of as at the date of signing this Settlement Agreement and which arises
out of any failure by the Company or any other member of the Group to comply
with its obligations under current health and safety legislation.



(d)
In signing this Settlement Agreement you are representing and warranting that:



(i)
you have instructed your Adviser to advise you whether you have or may have any
Statutory Claim (as defined in paragraph 11(e) below) against the Company or any
other member of the Group or their respective directors, officers and employees
arising out of or in connection with your employment and its termination;



(ii)
you have provided your Adviser with whatever information is in your possession
which your Adviser requires to advise you whether you have or may have any such
Statutory Claim;



(iii)
your only Statutory Claims or particular complaints are for [INSERT CLAIMS]
[adviser to insert further claims, if any];



(iv)
your Adviser has advised you that, on the basis of the information available to
your Adviser, you have no other Statutory Claim against the Company or any other
member of the Group or their respective directors, officers and employees;



(v)
as at the date of signing this Settlement Agreement, you are not aware of any
facts or circumstances that could give rise to any claim for personal injury;
and



(vi)
your Adviser is a relevant independent Adviser for the purposes of each statute
or statutory instrument in the Employment Legislation and an independent Adviser
for the purposes of s147 of the Equality Act 2010.








--------------------------------------------------------------------------------





(e)
A “Statutory Claim” means any claim for or relating to unfair dismissal, a
redundancy payment, equal pay, sex, race or disability discrimination,
discrimination on the grounds of age, religion, belief or sexual orientation or
any protected characteristic under the Equality Act 2010, working time,
unauthorised deduction from wages or any claim for the infringement of any other
statutory employment rights which you may have under the Employment Rights Act
1996, the Equal Pay Act 1970, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Trade Union and Labour Relations (Consolidation) Act
1992, the Disability Discrimination Act 1995, the Human Rights Act 1998, the
Working Time Regulations 1998, the National Minimum Wage Act 1998, the
Employment Relations Act 1999, Part VII Transnational Information and
Consultation of Employees Regulations 1999, the Part-time Workers (Prevention of
Less Favourable Treatment) Regulations 2000, the Fixed-Term Employees
(Prevention of Less Favourable Treatment) Regulations 2002, the Employment
Equality (Religion or Belief) Regulations 2003, the Employment Equality (Sexual
Orientation) Regulations 2003, Part VIII Information and Consultation of
Employees Regulations 2004, the Employment Equality (Age) Regulations 2006, the
Transfer of Undertakings (Protection of Employment) Regulations 2006, the
Schedule to the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006, the Equality Act 2010
or, in relation to all such matters, any claims under related European law or
legislation.



(f)
You acknowledge that the Company and the Group are relying on paragraphs 11(a)
and 11(b) above in deciding to enter into this Settlement Agreement. If you
breach either of these paragraphs and a judgment or order is made against any
member of the Group, you acknowledge that it will have a claim against you for
damages of not less than the judgment or order.



12.
Entire agreement



This Settlement Agreement constitutes the entire agreement and understanding
between the parties in relation to the termination of your employment. The
Company or any other member of the Group will have no liability or remedy in
tort against it in respect of any representation, warranty or other statement
(other than those contained in this Settlement Agreement) being false,
inaccurate or incomplete unless it was made fraudulently. You acknowledge that
you are not entering into this Settlement Agreement in reliance on any
representation, warranty or undertaking which is not contained in this
Settlement Agreement.
13.
Applicable law



This Settlement Agreement will be construed in accordance with English law and
the parties irrevocably submit to the exclusive jurisdiction of the English
courts to settle any disputes which may arise in connection with this Settlement
Agreement.
If these proposals are acceptable, would you please confirm your acceptance by
signing and returning the enclosed copy of this letter to me. In doing so you
will be confirming that you have complied with the conditions in paragraph 2
(Pre-condition(s)). Once signed and received by us, together with the
certificate attached at Schedule 1 (Certificate of Adviser) duly signed and
dated, the Settlement Agreement will be binding and the “Without Prejudice”
label will cease to apply.
Yours sincerely


…………………………………………………………………..


For and on behalf of the Company









--------------------------------------------------------------------------------







On Copy:
I, Andrew J. Stafford, accept these proposals:
  
Signed:    ……………………………………………..
Dated:        ……………………………………………..













--------------------------------------------------------------------------------





SCHEDULE 1
Certificate of Adviser


I hereby certify as follows:
1.
I am a relevant independent adviser as defined in each statute or statutory
instrument in the Employment Legislation, as defined in paragraph 11(a) (Full
and Final Settlement) and an independent adviser as defined in s147 of the
Equality Act 2010.



2.
I have advised Andrew J. Stafford (“my Client”) on the terms and effect of the
Settlement Agreement dated [Date] between Unisys Europe Limited (the “Company”)
and my Client and, in particular, its effect on my Client’s ability to pursue my
Client’s rights before an Employment Tribunal, including the matters set out in
the paragraph of the Settlement Agreement headed “Full and final settlement”.



3.
I am not acting (and have not acted) in relation to this matter for the Company
or any associated employer.



4.
There is in force a contract of insurance or an indemnity provided for members
of a profession or professional body covering the risk of a claim by my Client
in respect of loss arising in consequence of the advice I have given.



5.
I confirm that paragraphs 11(d) (i), (iii), (iv) and (vi) (Full and final
settlement) of the Settlement Agreement are accurate.



SIGNED:
Name of Independent Adviser:
Firm:
Address:


Dated:







